                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

RENE GABRIEL GONZALEZ,                              )
                                                    )
                             Petitioner,            )
                                                    )
                        v.                          )       No. 1:19-cv-01856-TWP-TAB
                                                    )
T. J. WATSON,                                       )
                                                    )
                             Respondent.            )


                             Order Granting Motion to Reconsider

       Petitioner Rene Gonzalez filed this petition for relief pursuant to 28 U.S.C. § 2241

challenging the calculation of his federal sentence. The Court denied Mr. Gonzalez’s petition and

Mr. Gonzalez has filed a motion to reconsider. For the following reasons, Mr. Gonzalez’s motion

to reconsider is granted.

                                      I. Standard of Review

       Based on its timing, the motion to reconsider is treated as a motion to alter or amend the

judgment pursuant to Rule 59(e) of the Federal Rules of Civil Procedure. Rule 59(e) allows a court

to amend a judgment only if the movant can “demonstrate a manifest error of law or fact or present

newly discovered evidence.” Lightspeed Media Corp. v. Smith, 830 F.3d 500, 505–06 (7th Cir.

2016) (internal citations omitted). A “manifest error” means “the district court commits a

wholesale disregard, misapplication, or failure to recognize controlling precedent.” Stragapede v.

City of Evanston, Illinois, 865 F.3d 861, 868 (7th Cir. 2017) (internal quotation omitted). “A

manifest error is not demonstrated by the disappointment of the losing party.” Oto v. Metropolitan

Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (internal quotations omitted). Relief through a
Rule 59(e) motion for reconsideration is an “extraordinary remed[y] reserved for the exceptional

case.” Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008).

                                           II. Discussion

       A. The Habeas Petition

       In support of his habeas petition, Mr. Gonzalez argued that his federal sentence has been

miscalculated. Mr. Gonzalez is currently serving three federal sentences:

       First, on July 25, 2013, Mr. Gonzalez pleaded guilty in the United States District for the

Northern District of Mississippi to Conspiracy to Distribute Cocaine and was sentenced to 112

months’ imprisonment. 3:11-cr-00169-SA-SAA-18, Dkt. 549. His sentence was later reduced to

90 months. Id., dkt. 611.

       On April 8, 2014, Mr. Gonzalez pleaded guilty in the United States District Court for the

Southern District of Texas to Aiding and Abetting and Possession with Intent to Distribute 100

Grams of More of Heroin. 4:12-cr-00611-010 (“the first Southern District of Texas case”) Dkt.

793. On April 30, 2014, Mr. Gonzalez was sentenced to 109 months’ imprisonment to be served

concurrently to the sentence imposed in the Northern District of Mississippi case, with the

concurrent time to begin as of October 12, 2012. Id., dkt. 813.

       Finally, on November 21, 2014, Mr. Gonzalez pleaded guilty to Conspiracy to Possess with

Intent to Distribute a Controlled Substance in the United States District Court for the Southern

District of Texas. 5:14-cr-00404-S-016 (“the second Southern District of Texas case”) Dkt. 647.

The Court accepted the plea agreement on July 27, 2017, and sentenced him to 84 months’

imprisonment to run concurrently to the sentence imposed in the Northern District of Mississippi

case and the first Southern District of Texas case. Id., dkt. 1511.
        Mr. Gonzalez argued that the Court in the second Southern District of Texas case did not

intend for his sentence in that case to extend any further that the sentences he had already received.

He therefore argued that the Bureau of Prisons had improperly calculated his sentence.

        In denying his petition, this Court explained that the computation of Mr. Gonzalez’s

sentences is governed by 18 U.S.C. § 3585. Section 3585(a) provides that a sentence commences

when the “defendant is received in custody ….” Section 3585(b) provides:

        A defendant shall be given credit toward the service of a term of imprisonment for
        any time he has spent in official detention prior to the date the sentence commences-

        (1) as a result of the offense for which the sentence was imposed; or

        (2) as a result of any other charge for which the defendant was arrested after the
        commission of the offense for which the sentence was imposed;

        that has not been credited against another sentence.

Under this statute and because the Court ordered his sentence to be served concurrently, Mr.

Gonzalez can be given credit toward his 84-month sentence starting on the date it was imposed.

But, the Court held, under § 3585, the 84-month sentence cannot commence before it was imposed.

See Coloma v. Holder, 445 F.3d 1282, 1285 (11th Cir. 2006). This is because § 3585(b) permits

credit toward a sentence for time already spent in custody, but expressly prohibits credit when the

time has already been credited to another sentence.

        B. The Motion to Reconsider

        In support of his motion to reconsider, Mr. Gonzalez asserts that the sentencing court

intended for the 84-month sentence to start sooner. Mr. Gonzalez refers to the transcript of his

sentencing hearing in the second Southern District of Texas Case. Relevant portions of the

transcript state:

        MR. RAMOS: Okay. If we’re trying to not add any time to his sentence then, the
        Houston sentence or where the sentences were reduced to 90 months. I’ll submit
        this in a minute. But I don’t know what the -- where we start counting. Do we count
        from when he was arrested in 2012 or do we count from when the warrant was
        issued in 2014?

        THE COURT: Well, that, I think it’s the date that the offense ended, and so that’s
        when I would think it would be 2012. So that’s the date we would put in the
        judgment. And that’s when BOP starts counting.

Dkt. 1664, p. 22. The transcript goes on to state:

        THE COURT: That’s the date that we would put. And BOP starts counting from
        that date. So from July 6th of 2012. So whatever -- so if I do a concurrent sentence,
        that whatever time, that that’s when they start counting it. That’s my understanding.
        So they would start counting from that date. And that’s what I’ll do.

Id., p. 26-27.

        Because Mr. Gonzalez has shown that the sentencing court in the second Southern District

of Texas case intended for his 84-month sentence in that case to start running on July 6, 2012, his

motion to reconsider, dkt. [11], is granted.

                                          III. Conclusion

        For the reasons explained above, Mr. Gonzalez’s motion to reconsider is granted. His

petition for a writ of habeas corpus is granted. The BOP is directed to reduce his sentence in the

United States District Court for the Southern District of Texas in Case No. 5:14-cr-00404-S-016

to a total term of 84 months, commencing as of July 6, 2012. All other terms shall remain the same.

An Amended Judgment consistent with this Order shall now issue.

        IT IS SO ORDERED.



Date: 3/25/2020
Distribution:

RENE GABRIEL GONZALEZ
63347-079
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

Shelese M. Woods
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
shelese.woods@usdoj.gov

GRA-DSC/TeamTango~@bop.gov
